IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                          Assigned on Briefs September 25, 2002

                STATE OF TENNESSEE v. ANTHONY PFAHLER

                      Appeal from the Circuit Court for Blount County
                  Nos. C-12768 and C-13030     D. Kelly Thomas, Jr., Judge



                                 No. E2002-00084-CCA-R3-CD
                                        March 31, 2003

A Blount County Circuit Court jury convicted the defendant, Anthony Pfahler, of especially
aggravated robbery, a Class A felony, and aggravated assault, a Class C felony. The trial court
sentenced him as a Range II, violent offender to thirty-five years in the Department of Correction
(DOC) for the especially aggravated robbery conviction and as a Range II, multiple offender to eight
years for the aggravated assault conviction to be served consecutively. In this delayed appeal, the
defendant claims (1) that the evidence is insufficient to support his especially aggravated robbery
conviction; (2) that the trial court erred by denying his attorney’s motion to withdraw; and (3) that
his sentences are excessive. We affirm the judgments of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

JOSEPH M. TIPTON, J., delivered the opinion of the court, in which DAVID H. WELLES and ALAN E.
GLENN, JJ., joined.

Mary L. Ward, Knoxville, Tennessee (on appeal), and R. Mack Garner, District Public Defender (at
trial), for the appellant, Anthony Pfahler.

Paul G. Summers, Attorney General and Reporter; Elizabeth B. Marney, Assistant Attorney General;
Michael L. Flynn, District Attorney General; and William R. Reed, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                            OPINION

       This case relates to the defendant’s robbing the E-Z Stop Food Mart on Washington Street.
Laura Parton testified that on July 4, 2000, she was working at the store with Ernestine Stevenson
and Rosa Darnell. About 11:20 a.m., Ms. Parton and Ms. Stevenson were in the store’s office and
Ms. Darnell was standing in the doorway that separated the office from the store’s deli section.
Suddenly, the defendant appeared in the office’s back doorway and screamed, “[Give] me the
f****** money!” At first, the women thought the defendant was joking. However, the defendant
hit Ms. Parton on the back of the head with a cylindrical object, and she fell to the floor. The
defendant hit Ms. Parton again and dragged Ms. Stevenson out of the office and toward the store
counter. Ms. Parton testified that she put her hands to her head and felt a cold sensation. She said
that she was in constant pain, that the pain felt like someone was sticking straight pins in her head,
and that she felt a “splitting sensation.” She said that when paramedics arrived, she was drifting in
and out of consciousness.

        The paramedics took Ms. Parton to Blount Memorial Hospital where doctors used staples
to close a wound in the back of her head and sutures to close a wound in the front of her head. After
doctors stabilized her, she was transported to Baptist Hospital in Knoxville. In addition to her head
wounds, Ms. Parton’s left eye filled with blood, and the left side of her face was bruised. She said
that she could not work for a couple of weeks after the robbery because she was dizzy and became
confused. She said that she also had headaches and took pain medication prescribed by a neurologist
for a couple of months after the robbery. She said that at the time of trial, she continued to
experience occasional dizziness and pain.

        On cross-examination, Ms. Parton testified that after she fell onto the floor, she was
conscious and heard the defendant screaming for money. Ms. Parton was released from Baptist
Hospital on July 5 and returned to work part-time in the middle of August. She did not resume work
full-time until the first of September.

         Dr. Allen Romans testified that he was an emergency room physician at Blount Memorial
Hospital and treated Ms. Parton on July 4, 2000. He said that when Ms. Parton arrived at the
hospital, she lost consciousness temporarily but that she was beginning to become coherent when
he examined her. He said that she complained of a headache and asked where she was. Ms. Parton
was bleeding heavily from her scalp and had black eyes. She also had a laceration on the left side
of her forehead and on the top of her head. The lacerations were caused by a blunt object, and Dr.
Romans believed that the defendant had to use a significant amount of force in order to cause them.
He said that a CAT scan revealed Ms. Parton’s brain had been bruised and that he sent her to Baptist
Hospital in case she developed complications and needed a neurosurgeon. He said that a bruised
brain could swell and cause a person to have seizures. He said that Ms. Parton suffered a “significant
injury,” that the amount of force used to cause her lacerations was enough to cause a stroke or death,
and that the defendant’s attack on Ms. Parton was potentially fatal. He said that Ms. Parton received
three types of pain medication, including one to help the pain deep inside her skull. On cross-
examination, Dr. Romans testified that Ms. Parton did not have any broken bones. He said that if
Ms. Parton was discharged from Baptist Hospital within twenty-four hours, then she did not have
any complications that required treatment by a neurosurgeon.

         Ernestine Stevenson testified that on July 4, 2000, she and Ms. Parton were in the store
office, that she was sitting at a desk, and that Ms. Parton was standing behind her. The defendant
came to the office door and told the women that he wanted money. The women laughed because
they thought he was joking. However, the defendant said, “[Give] me the f****** money” and hit
Ms. Parton with a stick-like object. He then hit Ms. Stevenson three times in the head, and Ms.
Stevenson covered her head with her arms. Ms. Stevenson was dazed but could hear the defendant


                                                 -2-
screaming. She said that the back of her head was cut once and that the front of her head was cut
twice. She said that her arms were bruised and that the little finger on one of her hands was broken.

        On cross-examination, Ms. Stevenson testified that after the defendant hit Ms. Parton and
Ms. Parton fell to the floor, the defendant hit Ms. Stevenson, pulled her out of the chair, and dragged
her toward the cash register. The defendant told Rosa Darnell to open the register, and Ms. Darnell
gave the defendant about four or five hundred dollars. The state played the store’s surveillance
videotape for the jury, and the tape corroborates Ms. Parton’s and Ms. Stevenson’s accounts of the
crimes.

        Sergeant Carlos Hess, Jr., of the Maryville Police Department, testified that he investigated
the robbery. On July 6, the police developed the defendant as a suspect and arrested him. Sergeant
Hess read the defendant his rights, had him sign a waiver of rights form, and interviewed him. The
police found a pair of pruning shears in the defendant’s back yard, and the defendant told the police
that he used the shears during the robbery. After the interview, Sergeant Hess asked the defendant
if he wanted to write a letter to the victims. The defendant said yes and wrote a letter in which he
apologized to the victims for the crimes. The jury convicted the defendant of especially aggravated
robbery against Ms. Parton and aggravated assault against Ms. Stevenson.

                            I. SUFFICIENCY OF THE EVIDENCE

       The defendant claims that the evidence is insufficient to support his conviction for especially
aggravated robbery because the state failed to prove that Laura Parton suffered serious bodily injury,
an essential element of the crime. The state contends that Ms. Parton suffered serious bodily injury
because the blows to her head involved a substantial risk of death and caused extreme physical pain.
We believe the evidence is sufficient.

        Our standard of review when the defendant questions the sufficiency of the evidence on
appeal is “whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979). We do not reweigh
the evidence but presume that the jury has resolved all conflicts in the testimony and drawn all
reasonable inferences from the evidence in favor of the state. See State v. Sheffield, 676 S.W.2d
542, 547 (Tenn. 1984); State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Questions about
witness credibility were resolved by the jury. See State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).

       Especially aggravated robbery is defined as robbery that is “(1) [a]ccomplished with a deadly
weapon; and (2) [w]here the victim suffers serious bodily injury.” Tenn. Code Ann. § 39-13-403(a).
A deadly weapon is defined as “[a]nything that in the manner of its use or intended use is capable
of causing death or serious bodily injury[.]” Tenn. Code Ann. § 39-11-106(a)(5)(B). “Serious
bodily injury” is defined as “bodily injury which involves: (A) A substantial risk of death; (B)
Protracted unconsciousness; (C) Extreme physical pain; (D) Protracted or obvious disfigurement;



                                                 -3-
or (E) Protracted loss or substantial impairment of a function of a bodily member, organ or mental
faculty.” Tenn. Code Ann. § 39-11-106(a)(34).

        The defendant admits that he robbed the E-Z Stop on July 4, 2000. However, he contends
that the evidence fails to show that Ms. Parton’s injuries involved a substantial risk of death because
Dr. Allen Romans acknowledged on cross-examination that the victim suffered no life threatening
complications as a result of the attack. He further contends that the evidence is insufficient to prove
that the victim experienced “extreme physical pain” from her injuries. The state argues that the
proof is sufficient because Dr. Romans testified that the defendant hit the victim’s head with enough
force to tear her skin and bruise her brain. Moreover, the state points out that Dr. Romans was so
concerned about the victim’s injuries that he sent her to Baptist Hospital in case she developed
complications and needed further treatment from a neurosurgeon. The state also claims that the
evidence is sufficient because the victim testified she experienced extreme physical pain.

        When the victim arrived at the Blount Memorial Hospital, she was bleeding profusely from
her wounds. Dr. Romans used staples to close the wound on the back of the victim’s head and sent
her to Knoxville in case she needed further treatment. Dr. Romans testified that the victim’s brain
was bruised and that the blows to her head were potentially fatal. We note that the state introduced
photographs of the victim’s wounds into evidence, and the photographs show gaping wounds to the
back and front of her head. We conclude that the evidence is sufficient to satisfy the element of
serious bodily injury.

        Moreover, we believe the evidence is sufficient to show that the victim suffered extreme
physical pain. As pointed out in the defendant’s brief, in State v. Sims, 909 S.W.2d 46, 49 (Tenn.
Crim. App. 1995), this court applied the ejusdem generis doctrine of statutory construction to explain
that the “extreme physical pain” definition of serious bodily injury must be read as applying to the
same class of injury as those causing a substantial risk of death, protracted unconsciousness,
protracted or obvious disfigurement, or the protracted loss or substantial impairment of a bodily
member, organ, or mental faculty. Id. at 50. The victim in Sims suffered a broken nose and a
bruised cheekbone as the result of being hit in the face with a gun by the defendant during a robbery.
Id. at 48. After observing that the victim had been given anti-anxiety medication but that no pain
medication had been prescribed, this court concluded that the “pain commonly associated with a
broken nose” was not “extreme enough to be in the same class as an injury” involving the other
elements of the serious bodily injury definition. Id. at 49. Because the proof did not show the type
of extreme physical pain required for serious bodily injury, the defendant’s conviction was modified
from especially aggravated robbery to aggravated robbery. Id. at 50.

        Unlike the victim in Sims, the defendant hit Ms. Parton’s head with enough force to lacerate
her scalp twice and bruise her brain. She described her pain as a “splitting sensation” and feeling
like someone was sticking straight pins into her head. In addition, Dr. Romans testified that he gave
Ms. Parton three pain medications, and she testified that a neurologist also prescribed pain medicine
that she took for a couple of months after the robbery. Taken in the light most favorable to the state,
evidence of Ms. Parton’s extreme physical pain also is sufficient to establish serious bodily injury.


                                                 -4-
                                II. MOTION TO WITHDRAW

        Next, the defendant claims that the trial court abused its discretion by refusing to allow his
attorney to withdraw from his case and that he was prejudiced by the trial court’s refusal. The state
claims that the defendant has not demonstrated prejudice. We conclude that he is not entitled to
relief.

        The record reflects that after the defendant’s trial but before his sentencing hearing, the
defendant sent his attorney a letter in which he claimed that his attorney had been “grossly
incompetent” for several reasons, including failing to request a change of venue, failing to file a
motion to suppress evidence, and his attorney’s “preoccupation with other cases and personal on-
goings.” After receiving the letter, the defendant’s attorney filed a motion to withdraw, which the
trial court denied. At the beginning of the sentencing hearing, the defendant’s attorney stated the
following:

                       If the Court, please, before the State begins, I’d like to at least
               for the record, once again, tender our objection to the hearing since
               Mr. Pfahler has filed his petition to ask me to be removed as counsel.
               I want to suggest again to the Court that especially in light of whether
               or not be he may receive a new trial, I don’t see how I can counsel
               him as to whether or not he should testify at this hearing, what
               evidence he should put on. And since he has, in effect, a post-
               conviction proceeding pending against me, I’ve talked to him since
               then and we’ve pretty much kind of agreed not to talk to each other.
               I suggest that it’s certainly not going to provide adequate
               representation and put me in a big ethical quandary if this hearing
               continues.
                       So, I understand the Court has already ruled on this, but I want
               to tender my objection for the record at the hearing.

Three witnesses, including Ms. Parton and Ms. Stevenson, then testified for the state, and the
following exchange occurred:

                       THE COURT: Okay. Proof on behalf of Mr. Pfahler?

                       [Defendant’s attorney]: If the Court please, again, I’m in kind
               of a difficult position. I understand from Mr. Pfahler he does not
               intend to offer any proof. He tells me he would like to make a
               statement. I am sort of along for the ride here and not directing this
               event, so I - - I don’t know exactly what Mr. Pfahler has in mind. I
               don’t know if he would like to make an unsworn statement or - -




                                                  -5-
                       THE COURT: Well, Mr. Pfahler can testify if he wants to
               testify. He can take the stand. He doesn’t have to. It’s his choice.

                       [Defendant’s attorney]: If the Court, please, I’ve informed
               him that any - - you know, I believe that any testimony he makes,
               should he be at some point granted a new trial, may be useable
               against him. That’s about as far as I’ve gone.
                       So, Mr. Pfahler, what - -

                       [State]: If I could interrupt. I don’t know if its appropriate as
               a matter of law, but under the State vs. Momon decision, M-o-m-o-n,
               which I know Your Honor is familiar with, it seems to me that type
               of charge by the Court to Mr. Pfahler might be appropriate as to what
               his specific rights may be as far as electing to testify in this procedure.
               I know it’s not the jury trial, but I just - - that came to mind. I know
               Your Honor is familiar with that decision, and - -

                      THE DEFENDANT: Your Honor, I don’t wish to testify, but
               I do have a statement.

                      [State]: Well, I’m going to be asking to cross-examine if he’s
               going to make a statement.

                       THE COURT: Yeah, you - - making a statement and
               testifying is the same difference. If you want to say something, it has
               to be under oath, because the State has an opportunity to ask you any
               questions about the statement that you make. So, do you want to take
               the stand?

                       THE DEFENDANT: Yes, Your Honor, I will.

        The defendant’s attorney then questioned the defendant briefly. During his direct testimony,
the defendant acknowledged that he had filed a post-conviction petition requesting that his attorney
be removed from his case. He also acknowledged that his attorney and the court had advised him
that he would be subject to cross-examination by the state if he testified at the hearing. He also
acknowledged that he understood his testimony could be used against him “not only today, but in
any subsequent trials that would happen.” He said that his attorney had refused to request a mistrial
during his trial and that he did not want his attorney to represent him at the sentencing hearing. He
said that a mistrial had been warranted because (1) a juror knew him; (2) the victims remained in the
courtroom during each other’s testimony; (3) the jury instructions could have confused the jury as
to the crime with which the defendant was charged; (4) the search warrant for his home was illegal;
and (5) one of the victims gave false testimony in order to have the defendant indicted for the crimes.
He said that although he did not deny his guilt, he believed he was “ill-represented and grossly


                                                  -6-
overcharged.” He asked for a new attorney, and the trial court said it would appoint a new attorney
after the sentencing hearing. On cross-examination, the defendant testified extensively about his
prior criminal record and prior criminal behavior, including his membership in a street gang and drug
abuse.

        The defendant claims that the trial court should have allowed his attorney to withdraw
because a conflict had developed between them. He also contends that as a result of the trial court’s
refusal, he had to testify at the sentencing hearing without the “direction and advice” of an attorney
and, therefore, was denied his Sixth Amendment right to counsel. Finally, he claims that he was
prejudiced by the trial court’s ruling because it used the testimony he gave without the benefit of
counsel to enhance his sentence and because his attorney failed to present any mitigating evidence.
The state concedes that the defendant’s attorney renewed the motion to withdraw at the sentencing
hearing but argues that the defendant has failed to demonstrate that he was prejudiced by the trial
court’s ruling.

         The Sixth Amendment requires that “‘the accused shall enjoy the right . . . to have the
Assistance of Counsel for his defense’” in state criminal prosecutions. Gideon v. Wainwright, 372
U.S. 335, 339, 345, 83 S. Ct. 792, 794, 797 (1963) (quoting U.S. Const. amend. VI). However, the
Sixth Amendment’s protection includes no guarantee of the right to a meaningful relationship
between an accused and his counsel, whether counsel be appointed or retained. Morris v. Slappy,
461 U.S. 1, 14, 103 S. Ct. 1610, 1617 (1983); State v. Carruthers, 35 S.W.3d 516, 546 (Tenn. 2000).
With respect to motions to withdraw, the trial court may, upon good cause shown, permit the
withdrawal of an attorney appointed to represent an indigent defendant. Tenn. Code Ann. §
40-14-205(a). When a defendant seeks to substitute counsel, he or she has the burden of establishing
to the trial judge’s satisfaction that “(a) the representation being furnished by counsel is ineffective,
inadequate, and falls below the range of competency expected of defense counsel in criminal
prosecutions, (b) the accused and appointed counsel have become embroiled in an irreconcilable
conflict, or (c) there has been a complete breakdown in communications between them.” State v.
Gilmore, 823 S.W.2d 566, 568-69 (Tenn. Crim. App. 1991). The trial court has wide discretion in
matters regarding the appointment and relief of counsel, and its decision will not be set aside on
appeal unless the defendant shows an abuse of discretion. State v. Rubio, 746 S.W.2d 732, 737
(Tenn. Crim. App. 1987). Moreover, the defendant must demonstrate that he was prejudiced by the
trial court’s denying the motion to withdraw. See State v. Branam, 855 S.W.2d 563, 566 (Tenn.
1993).

        Initially, we note that in the initial order denying the attorney’s request to withdraw, the trial
court stated, “After hearing argument from counsel for both parties, the Court is of the opinion that
the motion is not well taken and it is overruled.” However, no transcript of a hearing on the motion,
if there was a hearing, has been included in the record on appeal. Thus, we do not know what the
state of the defendant’s and the attorney’s relationship was before the sentencing hearing and upon
what evidence the trial court based its decision to deny the motion. Absent a record, we will
presume that the ruling was justified. See State v. Jones, 623 S.W.2d 129, 131 (Tenn. Crim. App.
1981). In this respect, we do not have the full context within which to review the withdrawal issue.


                                                   -7-
         The defendant’s attorney renewed his motion to withdraw at the sentencing hearing and told
the trial court that he and the defendant were no longer speaking to each other. The attorney also
stated that he “was along for the ride and not directing this event.” Nevertheless, he cross-examined
Ms. Parton and Ms. Stevenson, questioned the defendant, and gave a lengthy closing statement in
which he argued that the defendant was not a Range II offender, that the defendant should receive
a sentence toward the bottom of the range, and that the defendant’s sentences should be served
concurrently. Moreover, the defendant acknowledged that his attorney told him that the state could
cross-examine him if he testified. In light of this, we do not believe the defendant has demonstrated
that the trial court abused its discretion in denying the attorney’s motion to withdraw. While the
record shows that the defendant’s relationship with his attorney was greatly strained, the attorney and
the defendant were able to communicate enough for the attorney to advise the defendant not to testify
and question the defendant during direct-examination. The defendant chose to ignore his attorney’s
advice.

       We must point out, though, that the trial court incorrectly required the defendant to testify
if he wanted to address the court. Pursuant to Tenn. Code Ann. § 40-35-210(b)(6), the trial court
must consider “[a]ny statement the defendant wishes to make in the defendant’s own behalf about
sentencing.” We believe this allows the defendant the choice of addressing the trial court directly,
as opposed to testifying under oath.

        In any event, we do not believe the defendant has demonstrated that he was prejudiced by the
trial court’s rulings. The attorney cross-examined witnesses and argued several sentencing issues.
Moreover, although the defendant took the stand and testified about his prior convictions and prior
criminal behavior “without the benefit of counsel giving him direction and advice,” most of that
information was included in the defendant’s presentence report. Regarding the defendant’s claim
that he also was prejudiced by the fact that his attorney presented no mitigating evidence, the
defendant has failed to explain what evidence, if any, his attorney should have presented on his
behalf. The defendant is not entitled to relief.

                                 III. EXCESSIVE SENTENCES

        Next, the defendant contends that the trial court committed various sentencing errors.
Specifically, he contends that the trial court improperly classified him as a Range II offender,
improperly enhanced his sentences, failed to consider his remorse as a mitigating factor, and
improperly ordered consecutive sentencing. The state contends that the trial court properly sentenced
the defendant. We agree with the state.

        At the sentencing hearing, Laura Parton testified that she felt the scars from the defendant’s
attack every time she washed her hair. She said that she thought about the defendant daily and that
the robbery had affected her emotionally. After the robbery, her fourteen-year-old son had to leave
home because he could not stand to look at her face. She said that she did not understand why the
defendant had to hit her and Ms. Stevenson. She said that the defendant did not care about what he
had done and should receive the maximum sentence. On cross-examination, she acknowledged that


                                                 -8-
when the defendant first asked for the money, she laughed at him. She said, though, that the
defendant never gave her and Ms. Stevenson a chance to give him the money.

        Ernestine Stevenson testified that the robbery had affected her and Ms. Parton greatly. She
said that her family worried about her constantly and that her son would not let her work at the store
at night by herself. She said that she could not stand for anyone to be behind her, that her hand
would never be the same, and that she still suffered from headaches and dizzy spells. She said that
the robbery had made her a stronger person but that she could never forgive the defendant and that
he should receive the maximum sentence. On cross-examination, she testified that the store’s policy
was to give a robber the money. She said that she and Ms. Parton laughed when the defendant first
asked for the money but that he did not give them time to give him the money before he started
hitting them.

         Tommy Hunt, one of the owners of the E-Z Stop Food Mart, testified that at the time of the
robbery, Ms. Stevenson was training Ms. Parton to be the manager of the store, and Ms. Stevenson
was going to be the manager of a larger store. He said that he arrived at the E-Z Stop soon after the
robbery and that he had to use two mop buckets to clean up the blood that was on the office floor.
He said that the defendant came into the store, asked the women a question, and “started whaling
away.” He said that the defendant stepped over Ms. Parton and Ms. Stevenson to get to the cash
register and that the defendant showed no emotion or sympathy for them. He said that his company
employed about one hundred fifty people and that the robbery had caused his employees to worry
about someone hitting them from behind. He said that the community needed to send a message to
other people thinking about committing this type of crime, that the defendant should not be on the
street, and that the defendant deserved the maximum sentence. He said that the amount of money
his store lost was small compared to the amount of money the victims lost for medical expenses and
time missed from work.

        The defendant testified that at the time of the hearing, he was twenty-four years old and had
a GED. He said that he was sorry for what he had done and for the pain and suffering he had caused
the victims and their families. He said that he hoped their health and lives would be restored to
normal. On cross-examination, he testified that when he was seventeen years old and living in
Arizona, he took a handgun from his mother’s bedroom and fired it into a busy shopping mall
parking lot. He acknowledged that he shot three or four times at a truck and that a bullet struck the
truck. He said that the truck’s driver and passengers were not injured but that it was very lucky no
one had been killed. He said that he pled guilty to two counts of aggravated assault and that he was
sentenced as an adult. He said that he did not pay all of the restitution that the trial court ordered but
that he spent two and one-half years in prison. He said that he also spent time as a juvenile in
rehabilitation for his problems with anger, gangs, and drugs. He said that he started using drugs
when he was about twelve years old; that he had used methamphetamine, LSD, marijuana, and
steroids; and that he used crack cocaine the day before he robbed the E-Z Stop. He said that he had
been a member of the Crips gang in Arizona and that he came to Tennessee in order to get away from
it.



                                                   -9-
        According to the defendant’s presentence report, the defendant spent fourteen months in
Westbridge Residential Program when he was about thirteen years old for his problems with suicide,
anger, and drugs. In the report, the defendant denied abusing alcohol but said he started using
marijuana when he was about thirteen years old and began using cocaine when he was fifteen years
old. In the report, he also said that he used crack cocaine and that he began using heroine when he
served time in an Arizona prison. The report reflects that the defendant also used “speed,” LSD, and
steroids and that he lived in Arizona from age two until February 1999, when he moved to Tennessee
in order “to get away from bad influences.” The defendant reported that he became involved in a
gang when he was thirteen and did not have a good childhood. He described his physical health as
good and his mental health as fair and said he took medication for depression. The report shows that
the defendant worked at Motor Mile Detail Shop from February 1999 to May 2000.

        The state also introduced into evidence certified copies of the defendant’s Arizona
convictions. According to the records, the defendant pled guilty on June 27, 1995, to two counts of
aggravated assault and received concurrent sentences of 3.75 years for each conviction. Both of the
convictions resulted from the defendant’s shooting at a truck occupied by the truck’s driver and at
least one passenger on August 28, 1993, when he was seventeen years old.

        The trial court classified the defendant as a Range II offender based upon his prior aggravated
assault convictions. The trial court noted that the defendant’s presumptive sentence for the
especially aggravated robbery conviction was thirty-two and one-half years, the midpoint in the range
for a Class A felony, and six years for the aggravated assault conviction, the minimum in the range
for a Class C felony. See Tenn. Code Ann. §§ 40-35-112(b)(1), (3), -210(c). The trial court
determined that enhancement factors (1), that the defendant has a previous history of criminal
behavior, and (3), that the crime involved more than one victim, applied in this case. See Tenn.
Code Ann. § 40-35-114(1), (3) (Supp. 2001) (amended 2002).1 It also determined that although the
defense had not argued any mitigating factors, factor (13) applied because the defendant successfully
completed a period of parole for his Arizona convictions. See Tenn. Code Ann. § 40-35-113(13).
The trial court stated, though, that any mitigation for that factor should be weighed against the fact
that the defendant did not pay all of the restitution that had been ordered for the convictions. The
trial court sentenced the defendant to thirty-five years for the especially aggravated robbery
conviction and eight years for the aggravated assault conviction. It also determined that the
defendant was a dangerous offender and ordered that the sentences be served consecutively. See
Tenn. Code Ann. § 40-35-115(b)(4). The defendant claims that the trial court made several
sentencing errors that resulted in his receiving an excessive sentence.

       Appellate review of sentencing is de novo on the record with a presumption that the trial
court’s determinations are correct. Tenn. Code Ann. § 40-35-401(d). As the Sentencing


         1
            The legislature’s 200 2 am endment to Tenn. Code Ann. § 40-35-114 added as the new enhancement factor (1)
that the “offense was an act of terrorism” b ut changed the existing enhan cement facto rs only in inc reasing their
designating number by one. Thus, former enhancement factor (1) is now enhancement factor (2) and factor (3) is now
factor (4).

                                                        -10-
Commission Comments to this section note, the burden is now on the defendant to show that the
sentence is improper. This means that if the trial court followed the statutory sentencing procedure,
made findings of fact that are adequately supported in the record, and gave due consideration and
proper weight to the factors and principles that are relevant to sentencing under the 1989 Sentencing
Act, we may not disturb the sentence even if a different result were preferred. State v. Fletcher, 805
S.W.2d 785, 789 (Tenn. Crim. App. 1991).

        However, “the presumption of correctness which accompanies the trial court’s action is
conditioned upon the affirmative showing in the record that the trial court considered the sentencing
principles and all relevant facts and circumstances.” State v. Ashby, 823 S.W.2d 166, 169 (Tenn.
1991). In this respect, for the purpose of meaningful appellate review,

                the trial court must place on the record its reasons for arriving at the
                final sentencing decision, identify the mitigating and enhancement
                factors found, state the specific facts supporting each enhancement
                factor found, and articulate how the mitigating and enhancement
                factors have been evaluated and balanced in determining the sentence.
                T.C.A. § 40-35-210(f) (1990).

State v. Jones, 883 S.W.2d 597, 599 (Tenn. 1994).

        The sentence to be imposed by the trial court is presumptively the midpoint in the range for
a Class A felony and the minimum in the range for a Class C felony unless there are enhancement
factors present. Tenn. Code Ann. § 40-35-210(c). Procedurally, the trial court is to increase the
sentence within the range based upon the existence of enhancement factors and, then, reduce the
sentence as appropriate for any mitigating factors. Tenn. Code Ann. § 40-35-210(d)-(e). The weight
to be afforded an existing factor is left to the trial court’s discretion so long as it complies with the
purposes and principles of the 1989 Sentencing Act and its findings are adequately supported by the
record. Tenn. Code Ann. § 40-35-210, Sentencing Commission Comments; State v. Moss, 727
S.W.2d 229, 237 (Tenn. 1986); see Ashby, 823 S.W.2d at 169.

        In conducting our de novo review, we must consider (1) the evidence, if any, received at the
trial and sentencing hearing, (2) the presentence report, (3) the principles of sentencing and
arguments as to sentencing alternatives, (4) the nature and characteristics of the criminal conduct,
(5) any mitigating or statutory enhancement factors, (6) any statement that the defendant made on
his own behalf, and (7) the potential for rehabilitation or treatment. Tenn. Code Ann. §§ 40-35-102,
-103, -210; see Ashby, 823 S.W.2d at 168; Moss, 727 S.W.2d at 236-37.

                                        A. Range II Offender

        The defendant claims that the trial court erred by classifying him as a Range II offender based
upon his two aggravated assault convictions in Arizona. Specifically, he contends that the state
failed to prove that he would have been tried as an adult in Tennessee for the crimes. In addition,


                                                  -11-
he claims that he was not advised when he pled guilty that the convictions could be used against him
in future convictions. Finally, he argues that the trial court should not have used his two convictions
to classify him as a Range II offender because they were committed as part of a single course of
conduct. See Tenn. Code Ann. § 40-35-106(b)(4). The state contends that the trial court properly
classified the defendant as a Range II offender. We agree with the state.

        In order to be classified as a Range II offender, a defendant must have a “minimum of two
(2) but not more than four (4) prior felony convictions within the conviction class, a higher class, or
within the next two (2) lower felony classes.” Tenn. Code Ann. § 40-35-106(a)(1). In addition, a

                finding or adjudication that a defendant committed an act as a
                juvenile that would constitute a felony if committed by an adult, and
                which resulted in a transfer of such juvenile to criminal court
                pursuant to § 37-1-134, or similar statutes of other states or
                jurisdictions, shall not be considered as a prior conviction for the
                purposes of this section unless such juvenile was convicted of a
                felony in criminal court . . . .

Tenn. Code Ann. § 40-35-106(b)(3). Convictions for multiple felonies committed within
twenty-four hours of each other and as part of a single course of conduct constitute one conviction
for the purpose of determining prior convictions. Tenn. Code Ann. § 40-35-106(b)(4). However,
convictions involving acts that result in bodily injury or threatened bodily injury to the victim are
excluded from this rule. Tenn. Code Ann. § 40-35-106(b)(4). Furthermore, prior convictions

                include convictions under the laws of any other state, government, or
                country which, if committed in this state, would have constituted an
                offense cognizable by the laws of this state. In the event that a felony
                from a jurisdiction other than Tennessee is not a named felony in this
                state, the elements of the offense shall be used by the Tennessee court
                to determine what classification the offense is given.

Tenn. Code Ann. § 40-35-106(b)(5). Submission of certified copies of the defendant’s prior
convictions is prima facie evidence of the defendant’s prior felony record. See Tenn. Code Ann. §
40-35-202(a).

        We conclude that there is no merit to the defendant’s contentions that the state failed to prove
that he would have been convicted as an adult in Tennessee and that the Arizona Superior Court
failed to warn him that his convictions could be used to enhance any future convictions. Tennessee
does not require an assessment of whether the defendant would lose his juvenile status in Tennessee;
the emphasis is on the elements of the crime. Obviously, his shooting at an occupied truck
constitutes aggravated assault in Tennessee. See Tenn. Code Ann. § 39-13-102(a)(1)(B). The mere
failure to advise the defendant about the enhancement potential of the convictions upon future
sentences does not void the convictions for their enhancement value. Regarding the defendant’s


                                                 -12-
single course of conduct issue, the defendant’s firing a weapon at an occupied truck threatened
bodily injury to the victims and, therefore, could not be treated as only one conviction. We conclude
that the trial court properly classified the defendant as a Range II offender.

                                      B. Enhancement Factors

        Next, the defendant contends that the trial court improperly enhanced his sentences.
Specifically, he contends that the trial court should not have used enhancement factor (1), that he has
a prior history of criminal behavior, to enhance his sentences because he testified about his prior
criminal behavior without the benefit of counsel. In addition, he claims that the trial court
improperly applied enhancement factor (3), that the crimes involved more than one victim, to his
sentences because the third employee present during the robbery was merely a witness, not a victim.
The state claims that the trial court properly applied the enhancement factors. We agree with the
state.

        As previously stated, the defendant was not denied his Sixth Amendment right to counsel at
his sentencing hearing. To the contrary, the defendant’s attorney advised him not to testify, and the
defendant chose to ignore that advice. Moreover, the defendant’s presentence report details his gang
involvement and extensive drug use. Therefore, even if the defendant had not testified at the
sentencing hearing, the trial court could have properly used the prior criminal behavior detailed in
his presentence report to enhance his sentences.

         As to the defendant’s claim that the trial court improperly applied factor (3) relating to the
crime involving more than one victim, we note this court has held previously that enhancement
factor (3) may not be applied when the defendant is separately convicted of offenses against each
victim. State v. Williamson, 919 S.W.2d 69, 82 (Tenn. Crim. App. 1995). The term victim is
limited to a “person or entity that is injured, killed, had property stolen, or had property destroyed
by the perpetrator of the crime.” State v. Raines, 882 S.W.2d 376, 384 (Tenn. Crim. App. 1994).
In this case, the defendant was charged and convicted of especially aggravated robbery against Ms.
Parton and aggravated assault against Ms. Stevenson. However, he was not charged with any crime
against Ms. Darnell. The evidence reveals that after the defendant came into the office and hit Ms.
Parton and Ms. Stevenson, he approached Ms. Darnell and forced her to give him the money from
the cash register. Obviously, Ms. Darnell was a victim of the robbery, and the trial court properly
applied enhancement factor (3).

                                        C. Mitigating Factor

        The defendant contends that the trial court erred by failing to consider his remorse as a
mitigating factor. See Tenn. Code Ann. § 40-35-113(13). The state contends that the trial court’s
silence regarding the defendant’s remorse suggests that the trial court did not believe the defendant’s
remorse was genuine. We believe the trial court should have considered the defendant’s remorse
as a mitigating factor.



                                                 -13-
       At trial, Sergeant Carlos Hess, Jr. testified that after he arrested and interviewed the
defendant, he asked the defendant if the defendant wanted to write a letter to the victims and that the
defendant said yes. In the letter, the defendant stated the following:

                        I’m sure this is no [consolation] to you, I am deeply sorry for
                what I have done. If I could change the events that happened I would,
                not because I was caught, because I am sorry. I’m willing to take
                what ever I have coming to me because I deserve what I have coming.
                What I did was wrong. No matter what I write or say could never
                undo what I have done. As pathetic as it sounds I’m sorry.

At the sentencing hearing, the defendant again expressed remorse for the crimes and apologized to
the victims. The trial court stated that although the defense had not filed a list of mitigating factors
for it to consider, it had considered the statutory mitigating factors in Tenn. Code Ann. § 40-35-113
and determined that none of them applied. The trial court also stated that it had considered factor
(13), any other factor consistent with the purposes of this chapter, and determined that the
defendant’s having completed probation successfully for his Arizona convictions deserved some
weight. The trial court did not address the fact that the defendant had expressed remorse.

        This court has held that remorse can be considered under the catchall mitigating provision.
State v. Butler, 900 S.W.2d 305, 314 (Tenn. Crim. App. 1994); see Tenn. Code Ann. §
40-35-113(13). In light of the letter that the defendant wrote soon after the crimes and his testimony
at the sentencing hearing, we agree with the defendant that the trial court should have applied this
mitigating factor to his sentence. However, given the defendant’s extensive drug abuse and low
potential for rehabilitation, we believe the trial court’s enhancing his sentence from thirty-two and
one-half years to thirty-five years for especially aggravated robbery and from six to eight years for
aggravated assault was justified.

                                      D. Consecutive Sentences

        Finally, the defendant claims that the trial court erred by ordering that he serve his thirty-five-
and eight-year sentences consecutively. Specifically, he contends that the trial court erred by
determining that he is a dangerous offender pursuant to Tenn. Code Ann. § 40-35-115(b)(4) because
he does not have an extensive history of violent behavior, was convicted of no other crimes between
the time of his Arizona convictions and his convictions for the offenses in question, successfully
completed a period of probation for his Arizona convictions, and has a potential for rehabilitation.
The state contends that the trial court properly classified the defendant as a dangerous offender
because he viciously attacked two women who were unarmed and did not resist him. We conclude
that the trial court did not err in ordering consecutive sentencing.

        Consecutive sentencing is guided by Tenn. Code Ann. § 40-35-115(b), which states in
pertinent part that the court may order sentences to run consecutively if it finds by a preponderance
of the evidence that the defendant is a “dangerous offender whose behavior indicates little or no


                                                   -14-
regard for human life, and no hesitation about committing a crime in which the risk to human life
is high.” For dangerous offenders, though, “consecutive sentences cannot be imposed unless the
terms reasonably relate to the severity of the offenses committed and are necessary in order to protect
the public from further serious criminal conduct by the defendant.” State v. Wilkerson, 905 S.W.2d
933, 938 (Tenn. 1995); see State v. Lane, 3 S.W.3d 456, 461 (Tenn. 1999). Rule 32(c)(1), Tenn. R.
Crim. P., requires that the trial court “specifically recite the reasons” behind its imposition of a
consecutive sentence.

         The trial court held that consecutive sentencing was justified because of the head injuries
received by one of the victims and the medical evidence presented at trial. Our review of the E-Z
Stop’s surveillance videotape shows that just before the crimes, Ms. Stevenson was sitting at a desk
in the office, Ms. Parton was standing behind her, and Ms. Darnell was standing in the office
doorway. The defendant appeared in a second doorway, and the women looked at him and smiled.
The defendant then hit Ms. Parton and Ms. Stevenson. The defendant stepped over Ms. Parton, who
had fallen to the floor, and pulled Ms. Stevenson out of her chair. When Ms. Stevenson fell onto the
floor, the defendant stepped over her and approached Ms. Darnell. Ms Darnell gave the defendant
money from the cash register, and the defendant left the E-Z Stop. Ample evidence supports the trial
court’s finding that the defendant’s behavior indicated little or no regard for human life and that the
defendant had no hesitation about committing a crime in which the risk to human life is high.

         However, the trial court failed to address the Wilkerson factors, which removes the
presumption of correctness for the consecutive sentencing determination. First, the effective
sentence of forty-three years does reasonably relate to the severity of the defendant’s offenses. The
defendant suddenly attacked the unarmed victims by hitting them repeatedly and without giving them
an opportunity to comply with his demands for money. As a result, both of the victims suffered
serious injuries. Furthermore, the defendant’s behavior from his prior aggravated assaults to the
present offenses reflects continued violence, and consecutive sentences are necessary to protect
society from him. Thus, the trial court properly ordered consecutive sentencing.

         Based upon the foregoing and the record as a whole, we affirm the judgments of the trial
court.



                                                        ___________________________________
                                                        JOSEPH M. TIPTON, JUDGE




                                                 -15-